Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on September 9, 2021.
As directed by the amendment: Claims 1 and 7-9 were amended. Claims 2-3 and 5 were cancelled. Claims 10-12 are newly added, and thus claims 1, 4, and 6-12 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the penultimate line recites “The foam material” which lacks antecedent basis. Examiner suggests --the visco-elastic material--. 
Claim 11, line 2 recites “the predetermined period of time” which lacks antecedent basis. Examiner suggests --the first predetermined period of time--.
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, and 6-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Williams (2004/0121888) in view of Kole et al. (2011/0124473).
Regarding claim 1, Williams discloses a device for exercising intrinsic foot muscles (Fig. 1), the device comprising: a base (rectangular platform 2, Fig. 1) formed of a visco-elastic material (resilient, polyurethane foam, see lines 5-7 of [0038], and note that Applicant’s disclosure at para. [0018] states foam materials including polyurethanes are visco-elastic); wherein the base (2) is configured to compress as a result of pressure received when the device is gripped by a person’s toes while the person’s foot is positioned on top of the base (see Fig. 8A-8C, see the first sentence of [0067] stating the base can be gripped by the toes, see the last two sentences of [0037], and see the first sentence of [0040], the material of base 2 is configured to compress to approximately 30%-60% of the height of the device upon pressure from the feet and 
Williams is silent regarding a singular solid toe plate removably coupled to a top of the base, shaped to receive a curvature of a bottom of human toes so as to distribute a counterforce from pressure applied by one or more of a plurality of the human toes; and Williams discloses its polyurethane foam material has an indentation forced deflection of 31 as opposed to 32 pound-force or higher.
Regarding the use of a foam material having an indentation forced deflection at 25% deflection test result of 32 pound-force or higher, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane foam of Williams to have an indentation forced deflection at 25% of at least 32 pound-force or higher because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. As illustrated by Williams, resilient polyurethane foams are known materials for foot exercising blocks and the selection of the particular indentation force deflection would provide an expected result of adjusting the resilience/compressibility of the foam (see the last two sentences of [0038]). Williams uses a very similar foam (31 as opposed to 32 pound-force), and thus the modification to use a 32 pound-force foam would be expected to be suitable for the intended use because it would function substantially similar to the polyurethane foam already disclosed by Williams. 

Furthermore, Kole teaches a related foot/toe exercise device (Fig. 5) which includes a base (housing 24, Fig. 5) and a singular (72, Fig. 5, is a single, separate piece, thus meeting the Merriam-Webster definition of singular as “of or relating to a separate person or thing: Individual”) solid toe plate (top resistance member 72, Fig. 5; this may be made of rubber or plastic, see lines 5-8 of [0036]) removably coupled to a top of the base via hook and loop fabrics (“resistance member 72 is removably coupled to the housing 24 with a hook and loop type fastener 76 (see Fig. 3)” see lines 4-9 of [0034] and see lines 7-12 of [0062]). The toe plate (72, Fig. 5) is shaped to receive a curvature of a bottom of human toes (“resistance member 72 is arcuate in shape in order to accommodate toes of varying lengths on both the right and left feet of a user” see the first sentence of [0037] and the second sentence of [0052]; see also the projecting arc-shape of 72 in Fig. 5) so as to distribute a counterforce from pressure applied by one or more of a plurality of the human toes (see the first sentence of [0037] and the second sentence of [0052], the member 72 can accommodate multiple toes and thus the counterforce would be distributed). The toe plate (72) allows foot/toe exercises to be performed (see lines 3-10 of [0052]; see lines 4-9 of [0092]; and see lines 1-11 of [0094]).The hook and loop fastener allows different toe plates to be attached if desired 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Williams to include a singular solid toe plate that is removably attached to the upper surface as taught by Kole because this will provide an expected result of allowing the user to selectively add/remove a toe plate to perform various toe exercises (as described in lines 3-10 of [0052]; lines 4-9 of [0092]; and lines 1-11 of [0094] of Kole) at various resistances, depending on their exercise needs.
Regarding claim 4, the modified Williams/Kole device discloses wherein the base (2, Fig. 1 of Williams) comprises a polyurethane flexible foam material (resilient, polyurethane foam, see lines 5-7 of [0038] of Williams).
Regarding claim 6, the modified Williams/Kole device discloses wherein the base (2, Fig. 1 of Williams) comprises a rectangular cuboid shape (rectangular block 2, Fig. 1 of Williams).
Regarding claim 7, the modified Williams/Kole device discloses wherein the singular solid toe plate (resistance member 72 of Kole) is comprised of at least a solid plastic or rubber material (made of rubber or plastic, see lines 5-8 of [0036] of Kole).
Regarding claim 8, the modified Williams/Kole device discloses wherein the singular solid toe plate (resistance member 72 of Kole) is comprised of plastic (see lines 5-8 of [0036] of Kole), but does not specifically state that this would include ethylenediamine plastic.
In re Leshin, 125 USPQ 416. Ethylenediamine plastic is a known material which would provide an expected result such as a surface which is suitable to withstand pressure applied by the toe as the user grips the toe plate in the modified device.
Regarding claim 9, the modified Williams/Kole device (as in the claim 1 rejection above) discloses a method of using the device of claim 1 (for example, see Figs. 8A-9C of Williams, paragraph [0067] of Williams, and see a similar exercise disclosed in Fig. 14 and lines 1-11 of [0094] of Kole), the method comprising: placing a foot flat on top of the base (see Fig. 8A of William, lines 1-3 of [0067] of Williams, and see lines 1-11 of [0094] of Kole) with the human toes extending over singular solid the toe plate (72, Fig. 5 of Kole; see Fig. 14 and lines 1-11 of [0094] of Kole. Although Fig. 14 shows resistance member 160, Kole specifically states that “the illustrated resistance member may be any of the resistance members described herein or any other alternatives or equivalents.” Thus, in the modified Williams/Kole device, a user would perform the exercise described in lines 1-11 of [0094] using resistance member 72, Fig. 5); gripping the singular solid toe plate with the human toes (see Fig. 14 and lines 5-11 of [0094] of 
The modified Williams/Kole method does not specifically state the toe gripping is done for a first predetermined period of time, the relaxing is for a second predetermined period of time. However, it is well known in the exercise art that flexed muscles can be held and relaxed for predetermined amounts of times, as decided by the exerciser or their therapist. For example, Williams states that exercise movements can be maintained for a length of time, according to the needs and capability of the user (see the last sentence of [0063] of Williams).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Williams/Kole method to have the exerciser decide to hold the flexed gripping position for a first predetermined period of time and to hold the relaxed position for a second predetermined time according to the needs and capability of the user as taught by Williams in order to provide a suitable exercise for the needs of the user, and since it has been held that where the general conditions of a claim are disclosed in the prior art (Kole discloses performing an exercise with the toes by gripping a toe plate, pulling the toes towards the heel against a resisting force, and relaxing. Williams discloses adjusting the exercise movement time according to the needs and capability of the user), discovering the optimum or workable ranges (such as deciding how long to hold In re Aller, 105 USPQ 233.  MPEP 2144.05.
Regarding claim 10, the modified Williams/Kole device discloses wherein, when the foot is flat on the top of the base, the foot remains in a subtalar neutral position where a bisection of a heel of the foot is substantially perpendicular to a ground beneath a bottom of the base (see Fig. 14 of Kole, the foot is initially flat on the surface. Although the surface is inclined in Fig. 14 of Kole, the modified Williams/Kole device has a flat upper surface such as in Fig. 1 of Williams. Therefore, when performing the exercise shown in Fig. 14 of Kole on the upper surface of Fig. 1 of Williams, the foot would remain in a subtalar neutral position with a bisection of the heel perpendicular to the ground beneath).
Regarding claim 11, the modified Williams/Kole device discloses wherein the gripping of the singular solid toe plate (72, Fig. 5 of Kole) with the human toes (as seen in Fig. 14 of Kole; see lines 1-11 of [0094] of Kole) for the predetermined period of time comprises arcing the foot while a heel of the foot remains on the top of the base (see Fig. 14 of Kole, as the toes are pulled against the resistance member, the foot arcs and the heel remains in contact with the upper surface of the base).
Regarding claim 12, the modified Williams/Kole device as currently combined does not specifically state that each of the first predetermined period of time and the second predetermined period of time comprise five seconds; and does not specifically state the number of sets comprises three sets of six repetitions.
However, Applicant has not disclosed that this period of time and number of sets provide any particular benefit or are critical in any manner (see para. [0026] of the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Williams/Kole method to have the first and second predetermined periods of time each be 5 seconds and to perform 3 sets of 6 repetitions, since it has been held that where the general conditions of a claim are disclosed in the prior art (Kole discloses performing an exercise with the toes by gripping a toe plate, pulling the toes towards the heel against a resisting force, and relaxing. Williams discloses adjusting the exercise movement time according to the needs and capability of the user, and adjusting the number of repetitions according to the needs and capability of the user), discovering the optimum or workable ranges (such as deciding how long to hold the gripping and relaxing movements and how many sets to perform) involves only routine skill in the art.  In re Aller, 105 USPQ 233.  MPEP 2144.05.
Response to Arguments
Applicant's arguments filed September 9, 2021, have been fully considered but they are not persuasive. 
Regarding the argument that Michaud (2019/0070459) no longer anticipates the amended claims (see the last two paragraphs of page 9 of the Remarks, through the first two paragraphs of page 13 of the Remarks and see pages 14-15 of the Remarks), 
Regarding the argument that Martinez (4,461,472) in view of Russell (4,603,851) no longer render claims 1, 3-6, and 9 as being unpatentable under 103 (see pages 16-18 of the Remarks), these arguments have been considered, but they are moot because Martinez and Russell are no longer relied upon in the instant rejection(s) due to the claim amendments.
The remaining arguments have been considered, but they are moot because they do not involve the references relied upon in the instant rejection(s).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zanyk (2020/0179211) discloses a related exercising device for the intrinsic muscles of the foot. Muroff et al. (2020/0069507) discloses a related compressible thereapeutic device for the foot. Lin (2019/0380906) discloses a related foot massaging base that has a removable solid toe plate. Sotter (2019/0374813) discloses a rehabilitation device for a user’s foot. Zhong (2019/0192331) discloses a related foot pad. DeNunzio (2018/0214733) discloses a related foam base for exercising the intrinsic foot musculature. Patton (2018/0116902) discloses a related foot pad with a foot manipulating surface. Vilhelmsen (2018/0014992) discloses a related elastic foam base with an IFD rating of approximately 30, used to exercise the foot. Publicover et al. (2017/0172331) discloses a related foot exercising foam base with a bump to be used for stretches. DeMarch (2017/0128816) discloses a related foot exercising foam mat with an IFD greater than 32. Breibart (2017/0100638) discloses a related foot exercising . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785     

/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785